Case 1:19-cv-09236-KPF Document 38 Filed 11/2B/49ndPageyl of 2

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED:

 

Liebowitz et. al.

y CERTIFICATE OF MAILING

Ifinex Inc., et al. Case No.: _19ev9236  ( KPF )

 

 

Thereby certify under the penalties of perjury that on the 26™ day of November 26, 2019, I served
respondent, Ludovicus Jan van der Velde at 27 Lo Wai Tsuen Pui O Lantau, Island, Hong Kong, the
individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii), one copy of the Following
documents: Summons(ECF No. 7) and Complaint (ECF No. 1) with Exhibits 1-51 (ECf Nos. 1-1 through
1-51);
by UPS # 1Z 6Y2 F45 DG 9634 4523,

Dated: New York, New York
November 26, 2019
RUBY J. KRAJICK
CLERK OF COURT

/s/Shanee Mcleod
Deputy Clerk

  

 
13 LBS | OF f

SHP#: 6Y2F 45V7 Seu
SHP WT! 13 Las
DATE! 22 NOV 2018

SHIP 85225169}
TO: LUDOVICU$
97 LO WAI

23
JAN DER VELDE
TSUEN PUI 0

LANTAU ISLAND
HONG FONG

On ER IAKG

+6
my
3

PS BETTE

RACKING #: _IRACKING #: 12 6Y2 F45 DG Cote FAO DG 9634 4523 mm 4523

LMI

SING: Pere PP
SIGNATURE REQUIRE )
DESC: LEGAL BOCS

15H 13.064 Z2ZP d5@ 17.5 e9/a019

SEEWONICE OW REVERSE repaiding MPS Tears, and notice of Frcathen ol Uatibty Where Bowed dg Haw, shipper authorites UPS to act as leewenkag agent far eaponl cantiol ang
Tusthns poyposes. Wexported Item ihe Us, Sippper ceres lst se comedies lech ogy or software Were éaported From Lhe US En aconede ne with the Expat Administrad
Regvolians. Direrston cocdrary to bzw Us prohibited, RRDR ADD

sel

ADHENT

Treci

Name.

SEE NOTE
customs py
Regulaurr

 
